Title: From Benjamin Franklin to John Hancock, 26 March 1781
From: Franklin, Benjamin
To: Hancock, John


Sir,Passy, March 26. 1780 [i.e., 1781]
I am requested by some Friends of much Consideration in this Country, to recommend to your Excellency’s Protection Messrs. Galatheau & Compere who go over in the Ship Marquis de la Fayette, with a Power of Attorney to call to Account Messrs Peurien & La Fitte of Salem, for a Cargo intrusted with them by Messrs. Barran, Merchants of Bordeaux. Nothing is desired but prompt Justice agreable to the Laws of the Country, which I have no doubt of their obtaining. Any Counsel or Countenance your Excellency may afford these Strangers at my Request, I shall esteem as a Favour to me. I congratulate you most sincerely on the honourable well-merited Distinction your Country has conferr’d upon you, and am, with the greatest Respect Sir, Your Excellency’s
His Excellency John Hancock Esqe Governor of the State of Massachusetts Bay.
